Banke, Judge.
Gary Brown appeals his conviction of rape, enumerating as the sole alleged error the refusal of the trial court to admit certain evidence relating to the victim’s sexual behavior. Held:
In a prosecution for rape, evidence of past sexual behavior of the complaining witness is admissible only if such behavior involved the defendant or if such evidence supports an inference that the defendant reasonably believed the complaining witness would have consented to his actions. See OCGA § 24-2-3; Grant v. State, 160 Ga. App. 837 (1) (287 SE2d 681) (1982). There was no showing that the appellant was aware of the past sexual behavior allegedly established by the evidence in question, nor was there any other basis upon which the evidence could have supported an inference that the appellant believed the victim consented to his actions. Accordingly, the trial court did not err in excluding this evidence.

Judgment affirmed.


Shulman, P. J., and Pope, J., concur.